DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 Sep 2021 has been entered.
 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: each of these claims recites “the cut-in speed.” This should read “a cut-in speed” to provide clear antecedent basis, as this is the first time this limitation appears in the claims. Claims 1 and 2 further recite “a workpiece” in the second and third lines of the second section of the claims. This should read “the workpiece” as “a workpiece” already has antecedent basis within the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 7, 10, 12, 15, 18 and 20, each of these claims recites “a returning load threshold higher than the maximum load threshold.” It is unclear how any threshold can be higher than a maximum. In other words, a threshold value cannot be a maximum if another threshold exceeds it. In fact the claims never describe what the purpose of the maximum load threshold is, making it unclear how the maximum load threshold defines the claimed method steps. Applicant’s arguments and claims appear to define that the returning load threshold is higher than the maximum threshold. Applicant’s arguments further explain that the maximum load threshold (L3 in the specification) is actually the lower bound of the range which defines the repeated cutting in and return grinding. While examiner will attempt to interpret this claim limitation in line with applicant’s explanation and specification, the term in the claims is not clearly defined and appears to be inconsistent with the normally accepted meaning of “maximum.” 
Claims 3-19 are rejected for their dependency upon rejected indefinite claims.
Further regarding claim 20, the claim is directed to a surface grinder. However, the claim appears to define a method step with the limitation “setting a returning load threshold” (line 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 7, 8, 13, 12, 15, 16, and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 4 recites “controlling the grinding wheel to be at a predetermined return speed when the grinding wheel moves in the direction reverse to the cutting-in direction.” This is merely a restating of the limitation of claim 1 which recites the grinding wheel “moving at a predetermined speed…in a direction reverse to the cutting-in direction.” Therefore, claim 4 does not further limit the subject matter of claim 1. 
Similarly to claim 4 as described above, claims 7, 12, and 15 contain the same repeated limitation of “controlling the grinding wheel to be at a predetermined return speed when the grinding wheel moves in the direction reverse to the cutting-in direction,” which is already recited in independent claims 1 and 2. Additionally, claims 7, 12 and 15 repeat the step of 
Regarding claims 5, 8, 13, 16 and 18, each of these claims merely recites “a step of repeating a cut-in and return of the grinding wheel before an end of the surface grinding.” This is a mere restatement of the limitation recited in independent claims 1 and 2 of “the cut-in grinding and the return grinding are repeated in a later stage of grinding the workpiece.” Therefore, claims 5, 8, 13, 16, and 18 do not further limit the claims from which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 8, 11-13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (JP 2002-028860, previously cited), Rukavina et al (US 4478009).
Regarding claim 1, Mori teaches a surface grinding method for a workpiece, the method comprising cut-in grinding a workpiece with a grinding wheel by moving the grinding wheel in a cutting-in direction while keeping the grinding wheel in contact with the workpiece, monitoring a grinding load, reducing a grinding wheel in cut-in speed with a rise in the grinding load during the cut-in grinding ([0035]; workpiece is abutted while moving the grinding wheel and speed is adjusted based on grinding load). Mori does not teach reversing the grinding wheel when the grinding load exceeds a returning load threshold. Rukavina teaches a surface grinding method including setting a returning load threshold at a time of grinding higher than a maximum load threshold at a time of the cut-in grinding (col 2, lines 1-11; returning load threshold is where it is determined the load signal is significantly above desired level; maximum load threshold is the wherein it is determined the load signal is significantly below desired level; this appears to be 
Regarding claim 2, Mori teaches a surface grinding method for a workpiece, the method comprising cut-in grinding a workpiece with a grinding wheel by moving the grinding wheel in a cutting-in direction while keeping the grinding wheel in contact with the workpiece, monitoring a grinding load, reducing a grinding wheel in cut-in speed when the grinding load rises during the cut-in grinding and increasing the cut-in speed when the grinding load falls ([0035], [0038]; workpiece is abutted while moving the grinding wheel and speed is adjusted based on grinding load). Mori does not teach reversing the grinding wheel when the grinding load exceeds a returning load threshold. Rukavina teaches a surface grinding method including setting a 
Regarding claims 3 and 11, Mori, as modified, teaches all the elements of claims 1 and 2 as described above. Mori further teaches having set respective cut-in speeds with which the grinding wheel has a slower cut-in speed at a larger grinding load, in a manner corresponding to a plurality of respective load thresholds of the grinding load, and after starting grinding at a 
Regarding claims 4, 5, 7, 8, 12, 13, 15, 16, and 18, Mori, as modified, teaches all the limitations of claims 1-3, and 11 as described above. As these claims do not provide any further limitations (see 112d rejection above), these claims are rejected for substantially the same reasons as described in the rejection of claims 1-3, and 11 above. 
Regarding claim 20, Mori teaches a surface grinder which in-feed grinds a workpiece by a grinding wheel comprising a grinding load measuring unit (8) that measures a grinding load of the grinding wheel during grinding ([0021]), a speed setting unit (6) in which a plurality of grinding wheel cut-in speeds are set corresponding to a plurality of load thresholds ([0023]), and a controller (7) that compares the grinding load during grinding with one of the plurality of load thresholds while accelerating or decelerating the grinding wheel on the basis of each load threshold, at a cut-in speed corresponding to each load threshold so that the grinding wheel is reduced or increased in cut-in speed with a rise or fall in the grinding load during the cut-in grinding ([0021-0022]). Mori does not teach reversing the grinding wheel when the grinding load exceeds a returning load threshold. Rukavina teaches a surface grinder including a controller which sets a returning load threshold at a time of grinding higher than a maximum load threshold at a time of the cut-in grinding (col 2, lines 1-11; returning load threshold is where it is determined the load signal is significantly above desired level; maximum load threshold is the wherein it is determined the load signal is significantly below desired level; this appears to be consistent with applicant’s desired claim limitations where the maximum load .
Claims 6, 9, 10 14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Rukavina as applied to claims 1, 3, 4, 2, 11 and 13 above, and further in view of Lambert, Jr et al (US 5044125, previously cited).
Regarding claims 6, 9, 10 14, 17 and 19, Mori teaches all the elements of claims 1, 3, 4, 2, 11 and 13 respectively above. Mori does not teach causing the grinding wheel to cut-in at a limit cut-in speed slower than the predetermined cut-in speed or not making the cut-in speed faster than the limit cut-in speed when the grinding load exceeds a threshold for implementing a speed limit, even if the grinding load thereafter falls to a load threshold of a predetermined .
Response to Arguments
Applicant's arguments filed 29 Sep 2021 have been fully considered but they are not persuasive. Applicant argues that the term “maximum load threshold” as used in the claims is clear. Examiner respectfully disagrees. The claims do not appear to use the maximum load threshold to perform any particular control. Based on applicant’s arguments, the maximum load threshold appears to be intended to be lower than the returning load threshold. This is inconsistent with the normal meaning of the word “maximum” and would require some explanation or context in the claims in order to reconcile this difference in meaning. See 112b rejection above for further explanation.
Regarding applicant’s arguments concerning Takahashi, the Takahashi reference is no longer being relied upon in the rejection. The newly applied Rukavina reference is being used in combination with Mori to teach the returning load threshold of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723